Title: From George Washington to Benjamin Goodhue, 22 November 1799
From: Washington, George
To: Goodhue, Benjamin



Dear Sir
Mount Vernon 22d Novr 1799

Your favour of the 3d of Octr never came to my hands until last night. ⟨On⟩ hearing that Captn Hammond had arrived at Alexandria, I shall send up for the Fish, and pay him the cost of them—nine dollars.
For your kind recollection of my want of this article, I thank you. They came very opportunely; and just as I was thinking of writing to you for a fresh supply.
Without expressing any opinion with respect to the Embassy which has just Sailed from this Country; I will hope for the best: Being among those who believe, that Providence after its numberless favours towards us, will still continue an out stretched arm to

help, & deliver us from the evils with which we have been, & continue to be, assailed. With very great esteem & regard I am—Dear Sir Your Most Obedt Hble Servt

Go: Washington

